 



Exhibit 10.2
AMENDMENT NO. 1 TO SALES AGREEMENT
     This AMENDMENT NO. 1 TO SALES AGREEMENT (the “Amendment”), dated June 4,
2007, is made and entered into by and between Brinson Patrick Securities
Corporation, having its principal office at 330 Madison Avenue, 9th Floor, New
York, New York 10017 (the “Sales Manager”) and Avanir Pharmaceuticals, a
corporation organized and existing under the laws of the State of California
(the “Company”).
RECITALS:
     A. The Sales Manager and the Company are parties to a Sales Agreement dated
as of December 15, 2006 (the “Original Agreement”), pursuant to which, among
other things, the Company may offer and sell through the Sales Manager, as
agent, and the Sales Manager agreed to sell, as agent for the Company, on a best
efforts basis, up to 5,684,000 shares of the Company’s Class A Common Stock, no
par value (“Common Stock”).
     B. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Original Agreement.
     C. In connection with the proposed issuance and sale by the Company,
through Sales Manager, as agent, of an additional 6,000,000 shares of Common
Stock (the “Additional Shares”), the Company and the Sales Manager desire the
amend the Original Agreement as set forth below.
NOW, THEREFORE, the Company and the Sales Manager hereby agree as follows:
          1. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Sales Manager as follows: the Company has full
power and authority to execute and deliver this Amendment and to carry out the
transactions contemplated hereby. This Amendment has been duly authorized,
executed and delivered by the Company. This Amendment constitutes a valid and
binding agreement of the Company, assuming the due execution of this Amendment
by the Sales Manager, enforceable against the Company in accordance with its
terms, except that (i) such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
          2. Representations and Warranties of the Sales Manager. The Sales
Manager hereby represents and warrants to the Company as follows: the Sales
Manager has full power and authority to execute and deliver this Amendment and
to carry out the transactions contemplated hereby. This Amendment has been duly
authorized, executed and delivered by the Sales Manager. This Amendment
constitutes a valid and binding agreement of the Sales Manager, assuming the due
execution of this Amendment by the Company, enforceable against the Sales
Manager in accordance with its terms, except that (i) such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and
(ii) the remedy of specific performance and

 



--------------------------------------------------------------------------------



 



injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
          3. Amendments to Definitions. The Company and the Sales Manager hereby
agree that (a) the term “Agreement,” a defined in and for all purposes under the
Original Agreement and this Amendment, is hereby amended to refer to the
Original Agreement as amended by this Amendment, (b) the term “Maximum Amount,”
as defined in and for all purposes under the Agreement, is hereby amended to
refer to up to an aggregate of 11,684,000 shares of Common Stock that the
Company may issue and sell through the Sales Manager, as agent, and the Sales
Manager may sell, as agent for the Company, all in accordance with the terms and
conditions of the Agreement and (c) the term “Stock,” as defined in and for all
purposes under the Agreement, including without limitation Section 2.1(c) of the
Agreement relating to the compensation to the Sales Manager for sales of Stock
under the Agreement, is hereby amended to refer to and include all shares of the
Stock (as originally defined in the Agreement) and the Additional Shares. For
the avoidance of doubt and for purposes of calculating the fees payable to the
Sales Manager under Section 2.1(c) of the Agreement, all sales of Stock made
under the Agreement prior to the effectiveness of this Amendment shall be
aggregated with sales made following the effectiveness of this Amendment.
          4. No Other Changes. Except as amended hereby, the Agreement shall
remain in full force and effect and in accordance with its terms. This Amendment
shall be limited solely for the purpose and to the extent expressly set forth
herein and nothing express or implied shall constitute an amendment, supplement,
modification or waiver to any of other term, provision or condition of the
Agreement.
          5. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.
          6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties agree that
this Amendment will be considered signed when the signature of a party is
delivered by facsimile transmission. Such facsimile transmission shall be
treated in all respects as having the same effect as an original signature.
[Signature Pages Follow]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the date first
written above

            COMPANY:

AVANIR PHARMACEUTICALS
      By:   /s/ Keith A. Katkin         Name:   Keith A. Katkin        Title:  
President and
Chief Executive Officer     

            SALES MANAGER:

BRINSON PATRICK SECURITIES CORPORATION
      By:   /s/ Todd Wyche         Name:   Todd Wyche        Title:   Managing
Director     

 